DETAILED ACTION
Status of the Claims
Claims 1, 104-105, 107, 112-120, 124, and 126-130 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/14/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Maintained Claim Objections
Claims 104 and 107 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required.

Modified Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Chait et al.
Claims 1, 112-114, and 127-128 are rejected under 35 U.S.C. 102(b) as being anticipated by Chait et al. (U.S. 6,824,981 B2, cited in IDS of 12/14/2017, of record).  
Regarding claim 1, Chait teaches a set of isotope coded reporter molecules (iCOREs) comprising a plurality of different iCOREs, each comprising a unique isotope signature (e.g. sets of reporter signals as per col. 6-7 and/or Table 4) and each iCORE being linked to a carrier domain (e.g. a reporter carrier as per col. 63-64) by a protease substrate (e.g. the peptide sequences comprises peptide bonds, which are substrates for at least non-specific proteases), wherein the set of iCOREs comprises substrates for different proteases (e.g. given the wide range of protease substrates that are known, nearly any peptide sequence will have more than one protease substrate, for example, the peptide reporters of Table 4).
Regarding claims 112-114, Chait teaches the above, wherein the iCOREs are peptide mass tags and comprise 5-100 amino acid residues with the same amino acid sequence (e.g. throughout and as per Table 1 in col. 24, and col. 74 lines 23-27).
Regarding claim 127, Chait teaches the above, wherein the protease substrate is a substrate for a disease-associated protease (e.g. the broadest reasonable interpretation of the term “disease-associated” reasonably encompasses nearly all proteases in a body, since the body is also affected by the disease, therefore any protease can reasonably be “diease-associated”).
Regarding claim 128, Chait teaches the above, wherein the carrier domain is an inorganic particle (e.g. microparticles and/or nanoparticles as per col. 4).
***
Response to Arguments
The 08/27/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 9-10 state “Chait does not disclose a set of iCOREs with9876571.1 Application No.: 15/842,162 10 Docket No.: M0656.70233US02each iCORE being linked to a carrier domain by a protease substrate, wherein the set of iCOREs comprises substrates for different proteases as recited in claim 1.”  To be clear, it is respectfully noted that the claim as written does not require that each iCORE is linked to a carrier by a linker that is different among the iCOREs (that is, that each iCORE is released by a separate protease).  Rather, the claim only requires that the iCOREs comprise (somewhere in their sequence) a plurality of protease substrate sites, which Chait discloses, above.

Conclusion
Claims 105, 115-120, 124, 126, and 129-130 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639